Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 28, 2008 Commission file number 0-14030 ARK RESTAURANTS CORP. (Exact name of registrant as specified in its charter) New York 13-3156768 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 85 Fifth Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 206-8800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No X Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: Class Outstanding shares at August 11, 2008 (Common stock, $.01 par value) SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We may make statements in this Quarterly Report on Form 10-Q regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events. All statements, other than statements of historical facts, included or incorporated by reference herein relating to managements current expectations of future financial performance, continued growth and changes in economic conditions or capital markets are forward looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Words or phrases such as anticipates, believes, estimates, expects, intends, plans, predicts, projects, targets, will likely result, hopes, will continue or similar expressions identify forward looking statements. Forward-looking statements involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed. We caution that while we make such statements in good faith and we believe such statements are based on reasonable assumptions, including without limitation, managements examination of historical operating trends, data contained in records and other data available from third parties, we cannot assure you that our projections will be achieved. Factors that may cause such differences include: economic conditions generally and in each of the markets in which we are located, the amount of sales contributed by new and existing restaurants, labor costs for our personnel, fluctuations in the cost of food products, adverse weather conditions, changes in consumer preferences and the level of competition from existing or new competitors. We have attempted to identify, in context, certain of the factors that we believe may cause actual future experience and results to differ materially from our current expectation regarding the relevant matter of subject area. In addition to the items specifically discussed above, our business, results of operations and financial position and your investment in our common stock are subject to the risks and uncertainties described in Item 1A Risk Factors in Part I of our Annual Report on Form 10-K for the fiscal year ended September 29, 2007 as updated by the information contained under the caption Item 1A. Risk Factors in Part II of this Quarterly Report on Form 10-Q. From time to time, oral or written forward-looking statements are also included in our reports on Forms 10-K, 10-Q and 8-K, our Schedule 14A, our press releases and other materials released to the public. Although we believe that at the time made, the expectations reflected in all of these forward-looking statements are and will be reasonable, any or all of the forward-looking statements in this Quarterly Report on Form 10-Q, our reports on Forms 10-K and 8-K, our Schedule 14A and any other public statements that are made by us may prove to be incorrect. This may occur as a result of inaccurate assumptions or as a consequence of known or unknown risks and uncertainties. Many factors discussed in this Quarterly Report on Form 10-Q, certain of which are beyond our control, will be important in determining our future performance. Consequently, actual results may differ materially from those that might be anticipated from forward-looking statements. In light of these and other uncertainties, you should not regard the inclusion of a forward-looking statement in this Quarterly Report on Form 10-Q or other public communications that we might make as a representation by us that our plans and objectives will be achieved, and you should not place undue reliance on such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made on related subjects in our subsequent periodic reports filed with the Securities and Exchange Commission on Forms 10-K, 10-Q and 8-K and Schedule 14A. Unless the context requires otherwise, references to we, us, our, ARKR and the Company refer specifically to Ark Restaurants Corp. and its subsidiaries and predecessor entities. - 2 - PART I FINANCIAL INFORMATION Item 1. Financial Information ARK RESTAURANTS CORP. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In Thousands) June 28, September 29, (unaudited) (see Note 1) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments in available-for-sale securities Accounts receivable Related party receivables, net Employee receivables Current portion of long-term receivables Inventories Prepaid expenses and other current assets Assets held-for-sale - Total current assets LONG-TERM RECEIVABLES FIXED ASSETS - At cost: Leasehold improvements Furniture, fixtures and equipment Construction in progress 32 Less accumulated depreciation and amortization FIXED ASSETS - Net INTANGIBLE ASSETS - Net 67 80 GOODWILL TRADEMARKS DEFERRED INCOME TAXES OTHER ASSETS TOTAL $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable - trade $ $ Accrued expenses and other current liabilities Accrued income taxes Current portion of note payable Total current liabilities OPERATING LEASE DEFERRED CREDIT NOTE PAYABLE OTHER LIABILITIES TOTAL LIABILITIES NON-CONTROLLING INTERESTS COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, par value $.01 per share - authorized, 10,000 shares; issued, 5,667 shares at June 28, 2008 and September 29, 2007, respectively 57 57 Additional paid-in capital Accumulated other comprehensive income (loss) ) 49 Retained earnings Less stock option receivable ) ) Less treasury stock of 2,070 shares at June 28, 2008 and September 29, 2007 ) ) Total shareholders' equity TOTAL $ $ See notes to consolidated condensed financial statements. - 3 - ARK RESTAURANTS CORP. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except Per Share Amounts) 13 Weeks Ended 39 Weeks Ended June 28, June 30, June 28, June 30, (see Note 1) (see Note 1) REVENUES Food and beverage sales $ Other income Total revenues COST AND EXPENSES: Food and beverage cost of sales Payroll expenses Occupancy expenses Other operating costs and expenses General and administrative expenses Depreciation and amortization Total cost and expenses OPERATING INCOME OTHER (INCOME) EXPENSE: Interest expense 14 48 44 48 Interest income ) Other income ) Total other income ) Income from continuing operations before provision for income taxes and non-controlling interests Provision for income taxes Income attributable to non-controlling interests ) INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS: Income (loss) from operations of discontinued restaurants (includes net loss on disposal of $19 and net gain on disposal of $7,814 for the 39 weeks ended June 28, 2008 and June 30, 2007, respectively) ) 33 Provision (benefit) for income taxes ) 30 12 INCOME (LOSS) FROM DISCONTINUED OPERATIONS ) 21 NET INCOME $ PER SHARE INFORMATION - BASIC AND DILUTED: Income from continuing operations $ Discontinued operations ) BASIC $ Income from continuing operations $ Discontinued operations ) DILUTED $ WEIGHTED AVERAGE NUMBER OF SHARES - BASIC WEIGHTED AVERAGE NUMBER OF SHARES - DILUTED See notes to consolidated condensed financial statements. - 4 - ARK RESTAURANTS CORP. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) 39 Weeks Ended June 28, June 30, 2007 (see Note 1) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes ) ) Tax benefit on exercise of stock options - ) Stock-based compensation Depreciation and amortization Gain (loss) on disposal of discontinued operation 19 ) Impairment loss on goodwill related to discontinued operations Income attributable to non-controlling interests Operating lease deferred credit ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Related party receivables ) ) Employee receivables 60 79 Inventories ) ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable - trade Accrued income taxes Accrued expenses and other current liabilities Net cash provided by continuing operating activities Net cash provided by discontinued operating activities 36 86 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of fixed assets ) ) Proceeds from sale of discontinued operation Purchases of investment securities ) ) Proceeds from sales of investment securities Payment for purchase of Durgin Park - ) Payments received on long-term receivables 84 Net cash used in continuing investing activities ) ) Net cash provided by discontinued investing activities - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Tax benefit on exercise of stock options - 89 Principal payments on note payable ) ) Dividends paid ) ) Exercise of stock options - Payments received on stock option receivable 42 - Capital contrinbutions from limited partners of non-controlling interest - Distributions to limited partners of non-controlling interest ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, Beginning of period CASH AND CASH EQUIVALENTS, End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 44 $ 48 Income taxes $ $ See notes to consolidated condensed financial statements. - 5 - ARK RESTAURANTS CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS June 28, 2008 (Unaudited) 1. CONSOLIDATED CONDENSED FINANCIAL STATEMENTS The condensed balance sheet as of September 29, 2007, which has been derived from audited financial statements included in the Form 10-K, and the unaudited interim condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted. These consolidated condensed financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Companys annual report on Form 10-K for the year ended September 29, 2007. The results of operations for interim periods are not necessarily indicative of the operating results to be expected for the full year. PRINCIPLES OF CONSOLIDATION  The consolidated interim financial statements included the accounts of the Company and all of its partnerships and other entities in which it has a controlling interest. Also included in the consolidated financial statements are certain variable interest entities, as discussed below. All significant intercompany balances and transactions have been eliminated in consolidation. RECLASSIFICATIONS  In connection with the closure of two facilities, the operations of these restaurants have been presented as discontinued operations for the for the 13-week and 39-week periods ended June 28, 2008 and the Company has reclassified its statements of operations and cash flows data for the prior periods presented, in accordance with Statement of Financial Accounting Standards (SFAS) No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("FAS 144"). This disposition is discussed below in Recent Restaurant Dispositions. CONSOLIDATION OF VARIABLE INTEREST ENTITIES  Effective October 1, 2006, the Company determined that one of its managed restaurants, El Rio Grande (Rio), should be presented on a consolidated basis in accordance with the Emerging Issues Task Force No. 04-5, Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights (EITF 04-5), and as a result included Rio in its consolidated financial statements. The impact of such consolidation was not material to the Companys condensed consolidated financial position or results of operations for any period presented. CASH AND CASH EQUIVALENTS  Cash and cash equivalents, which primarily consist of money market funds, are stated at cost, which approximates fair value. For financial statement presentation purposes, the Company considers all highly liquid investments having original maturities of three months or less to be cash equivalents. Outstanding checks in excess of account balances, typically vendor payments, payroll and other contractual obligations disbursed on or near the last day of a reporting period are reported as a current liability in the accompanying consolidated balance sheets. AVAILABLE-FOR-SALE SECURITIES  Available-for-sale securities consist of US Treasury Bills, government bonds, corporate bonds and other fixed income securities, all of which have a high degree of liquidity and are reported at fair value, with unrealized gains and losses recorded in accumulated other comprehensive income. The cost of investments in available-for-sale securities is determined on a specific identification basis. Realized gains or losses and declines in value judged to be other than temporary, if any, are reported in other income, net. The Company evaluates its investments periodically for possible impairment and reviews factors such as the length of time and extent to which fair value has been below cost basis and the Company's ability and intent to hold the investment for a period of time which may be sufficient for anticipated recovery in market value. RECENT ACCOUNTING DEVELOPMENTS  In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The Company adopted the provisions of FIN 48 during the first fiscal quarter of 2008. The adoption of FIN 48 had no impact on our consolidated financial position, results of operation, cash flows or financial statement disclosures, nor did the Company have any related interest or penalties. In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles. SFAS No. 162 identifies the sources of accounting principles and provides entities with a framework for selecting the principles used in preparation of financial statements that are presented in conformity with GAAP. The current GAAP hierarchy has been criticized because it is directed to the auditor rather than the entity, it is complex, and it ranks FASB Statements of Financial Accounting Concepts, which are subject to the same level of due process as FASB Statements of Financial Accounting Standards, below - 6 - industry practices that are widely recognized as generally accepted but that are not subject to due process. The Board believes the GAAP hierarchy should be directed to entities because it is the entity (not its auditors) that is responsible for selecting accounting principles for financial statements that are presented in conformity with GAAP. The adoption of SFAS No. 162 is not expected to have a material impact on our consolidated financial statements. 2. RECENT RESTAURANT EXPANSION In 2006 the Company entered into an agreement to lease space for a Mexican restaurant, Yolos, at the Planet Hollywood Resort and Casino (formerly known as the Aladdin Resort and Casino) in Las Vegas, Nevada. The obligation to pay rent for Yolos commenced when the restaurant opened for business in January 2008. In June 2007, the Company entered into an agreement to design and lease a food court at the to be constructed MGM Grand Casino at the Foxwoods Resort Casino. A limited liability company has been established to develop, construct, operate and manage the food court. The Company, through a wholly-owned subsidiary, is the managing member of this limited liability company and has an aggregate ownership interest in the food court operations of 67%. Such operations have been consolidated as of and for the 13-week and 39-week periods ended June 28, 2008. 3. RECENT RESTAURANT DISPOSITIONS During the first fiscal quarter of 2008, we discontinued the operation of our Columbus Bakery retail and wholesale bakery located in New York City. Columbus Bakery was originally intended to serve as the bakery that would provide all of our New York restaurants with baked goods as well as being a retail bakery operation. As a result of the sale and closure of several of our restaurants in New York City during the last several years, this bakery operation was no longer profitable. During the second fiscal quarter of 2008 we opened, along with certain third party investors, a new concept at this location called Pinch & SMac which features pizza and macaroni and cheese. We contributed Columbus Bakerys net fixed assets and cash into this venture and received an ownership interest of 37.5% . These operations are not consolidated in the Companys financial statements. Effective June 30, 2008, the lease for our Stage Deli facility at the Forum Shops in Las Vegas, Nevada expired. The landlord for this facility offered to renew the lease at this location prior to its expiration at a significantly increased rent. The Company determined that it would not be able to operate this facility profitably at this location at the rent offered in the landlords renewal proposal. As a result, the Company discontinued these operations during the third fiscal quarter of 2008 and took a charge for the impairment of goodwill of $294,000 and a loss on disposal of $19,000. The impairment charge and disposal loss are included in discontinued operations. Operations for the 13 weeks and 39 weeks ended June 28, 2008 and June 30, 2007 have been reclassified as discontinued operations. 4. RECEIVABLES FROM EMPLOYEES IN RESPECT OF STOCK OPTION EXERCISES Receivables from employees in respect of stock option exercises includes amounts due from officers and directors totaling $124,000 and $166,000 at June 28, 2008 and September 29, 2007, respectively. Such amounts, which are due from the exercise of stock options in accordance with the Companys Stock Option Plan, are payable on demand with interest at ½% above prime (5.0% at June 28, 2008). 5. INCOME (LOSS) PER SHARE OF COMMON STOCK Net income per share is computed in accordance with Statement of Financial Accounting Standards No. 128, Earnings Per Share , and is calculated on the basis of the weighted average number of common shares outstanding during each period plus, for diluted earnings per share, the additional dilutive effect of potential common stock.
